Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	   DETAILED ACTION	
REASONS FOR ALLOWANCE
The rejections to Claims 1 and 11 for non-statutory double patenting are withdrawn in light of Applicant’s amendment filed on 3/1/21.

As per Claims 1, 8, 11, 15, the following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (WILSON, Pub. No:  US 2010-0095335; KIM, Pub. No: US 2015-0304157; TOMASIC, Pub. No: US 2013-0041941; KIM, Pub. No: US 2015-0009391) does not teach nor suggest in detail the limitations: 
“A system to display video over a network comprising: at least one networked monitor appliance (NMA) comprising: a networked monitor appliance cloud services interface coupled to a network cloud; a remote command interface coupled to the cloud services interface, the command interface adapted to receive configuration commands from a networked monitor remote; wherein the networked monitor remote comprises: a smart device; a remote control application, installed on the smart device, comprising: a  a graphical user interface to generate commands; a notification interface coupled to the remote control application cloud services interface; and an authentication interface coupled to the remote control application cloud services interface, wherein the authentication interface includes application keys that constantly and automatically revolve to increase security of tokens and API keys”
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record WILSON does not teach or suggest in detail a networked monitor appliance cloud services interface coupled to a network cloud or a remote control application cloud services interface coupled to the networked monitor appliance cloud services interface through cloud services.  The prior art is also silent as to  a notification interface coupled to the remote control application cloud services interface, as well as silent at to an authentication interface coupled to the remote control application cloud services interface, wherein the authentication interface includes application keys that constantly and automatically revolve to increase security of tokens and API keys as amended by the Applicant (See [Abstract] and paragraphs [0140-0142] [0164-0167] of Applicant’s specification for the enabling portions).  
 system for displaying video over a network that includes a networked monitor appliance with a remote command interface coupled to a services interface where the command interface receives configuration commands from a networked monitor remote smart device.  This smart device contains an installed remote control application and a graphical user interface to generate configuration commands.  The closest NPL DAI (DAI, “Study on portable telecardiology real-time monitoring apparatus”, 2006) includes a networked monitor appliance with a remote command interface coupled to a services interface where the command interface receives configuration commands from a networked monitor remote smart device but does not include at least pop-up notifications, a remote control application cloud services interface coupled to the networked monitor appliance cloud services interface through cloud services, or mention a notification interface coupled to the remote control application cloud services interface, or authentication interface coupled to the remote control application cloud services interface, whereby the authentication interface includes application keys that constantly and automatically revolve to increase security of tokens and API keys.
Whereas, as stated above, Applicant’s claimed invention recites a networked monitor appliance cloud services interface coupled to a network cloud and a remote control application cloud services interface coupled to the networked monitor appliance cloud services interface through cloud services.  The invention also claims a notification interface coupled to the remote control application cloud services interface, as well as an authentication interface coupled to the remote control application cloud services  automatically revolve to increase security of tokens and API keys. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
As per Claim 6, the following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (WILSON, Pub. No:  US 2010-0095335; KIM, Pub. No: US 2015-0304157; TOMASIC, Pub. No: US 2013-0041941; KIM, Pub. No: US 2015-0009391) does not teach nor suggest in detail the limitations: 
“A system to display video over a network comprising: at least one networked monitor appliance (NMA) comprising: a networked monitor appliance cloud services interface coupled to a network cloud: a remote command interface coupled to the cloud services interface, the command interface adapted to receive configuration commands from a networked monitor remote: wherein the networked monitor remote comprises: a smart device: a remote control application, installed on the smart device, comprising: a remote control application cloud services interface coupled to the  appliance cloud services interface through cloud services: a graphical user interface to generate commands: a notification interface coupled to the remote control application cloud services interface: and an authentication interface coupled to the remote control application cloud services interface: wherein the graphical user interface provides a popup notification if a camera displaying in a cell in the display of the at least one networked monitor appliance (NMA) changes status”
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record WILSON does not teach or suggest in detail a networked monitor appliance cloud services interface coupled to a network cloud or a remote control application cloud services interface coupled to the networked monitor appliance cloud services interface through cloud services.  The prior art is also silent as to  a notification interface coupled to the remote control application cloud services interface, as well as silent at to an authentication interface coupled to the remote control application cloud services interface, and to a graphical user interface that provides a popup notification if a camera displaying in a cell in the display of the at least one networked monitor appliance changes status as amended by the Applicant (See [Abstract] and paragraphs [0140-0142] [0164-0167] of Applicant’s specification for the enabling portions).  
 system for displaying video over a network that includes a networked monitor appliance with a remote command interface coupled to a services interface where the command interface receives configuration commands from a networked monitor remote smart device.  This smart device contains an installed remote control application and a graphical user interface to generate configuration commands.  The closest NPL DAI (DAI, “Study on portable telecardiology real-time monitoring apparatus”, 2006) includes a networked monitor appliance with a remote command interface coupled to a services interface where the command interface receives configuration commands from a networked monitor remote smart device but does not include at least pop-up notifications, a remote control application cloud services interface coupled to the networked monitor appliance cloud services interface through cloud services, or mention a notification interface coupled to the remote control application cloud services interface, or authentication interface coupled to the remote control application cloud services interface, whereby the authentication interface includes application keys that constantly and automatically revolve to increase security of tokens and API keys.
Whereas, as stated above, Applicant’s claimed invention recites a networked monitor appliance cloud services interface coupled to a network cloud and a remote control application cloud services interface coupled to the networked monitor appliance cloud services interface through cloud services.  The invention also claims a notification interface coupled to the remote control application cloud services interface, as well as an authentication interface coupled to the remote control application cloud services interface, and a graphical user interface that provides a popup notification if a camera 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
As per Claims 9 and 13, the following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (WILSON, Pub. No:  US 2010-0095335; KIM, Pub. No: US 2015-0304157; TOMASIC, Pub. No: US 2013-0041941; KIM, Pub. No: US 2015-0009391) does not teach nor suggest in detail the limitations: 
“A system to display video over a network comprising: at least one networked monitor appliance (NMA) comprising: a networked monitor appliance cloud services interface coupled to a network cloud: a remote command interface coupled to the cloud services interface, the command interface adapted to receive configuration commands from a networked monitor remote: wherein the networked monitor remote comprises: a smart device: a remote control application, installed on the smart device, comprising: a remote control application cloud services interface coupled to the  appliance cloud services interface through cloud services: a graphical user interface to generate commands: a notification interface coupled to the remote control application cloud services interface: and an authentication interface coupled to the remote control application cloud services interface, wherein video and digital signage appears on the at least one networked monitor appliance (NMA) in response to one of: an event; and an alarm”
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record WILSON does not teach or suggest in detail a networked monitor appliance cloud services interface coupled to a network cloud or a remote control application cloud services interface coupled to the networked monitor appliance cloud services interface through cloud services.  The prior art is also silent as to  a notification interface coupled to the remote control application cloud services interface, as well as silent at to an authentication interface coupled to the remote control application cloud services interface, wherein video and digital signage appears on the at least one networked monitor appliance in response to one of an event or an alarm as amended by the Applicant (See [Abstract] and paragraphs [0140-0142] [0164-0167] of Applicant’s specification for the enabling portions).  
WILSON only discloses a system for displaying video over a network that includes a networked monitor appliance with a remote command interface coupled to a services interface where the command interface receives configuration commands from  automatically revolve to increase security of tokens and API keys.
Whereas, as stated above, Applicant’s claimed invention a networked monitor appliance cloud services interface coupled to a network cloud and a remote control application cloud services interface coupled to the networked monitor appliance cloud services interface through cloud services.  The invention also claims a notification interface coupled to the remote control application cloud services interface, as well as an authentication interface coupled to the remote control application cloud services interface, wherein video and digital signage appears on the at least one networked monitor appliance in response to one of an event or an alarm. 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-11, 13-15 are allowed.  
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481